Citation Nr: 0530134	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for residuals of a fracture of the second cervical vertebra 
(C2) with fusion of the second and third cervical vertebrae 
(C2-3), and ankylosis of the sixth and seventh cervical 
vertebrae (C6-7).

2.  Entitlement to an initial rating higher than 20 percent, 
as of September 2, 1998, for scars on the neck, forehead, and 
right temple, and entitlement to a rating higher than 30 
percent as of September 20, 1999.

3.  Entitlement to an initial rating higher than 10 percent 
for post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  

In pertinent part, a December 1998 RO decision granted 
service connection for residuals of a fracture of C2 and 
assigned an initial 20 percent rating retroactively effective 
from September 2, 1998, the day after the veteran was 
discharged from the military.  The RO also granted service 
connection for scars on his neck and near his right eye and 
assigned a 0 percent (i.e., noncompensable) rating, also 
effective as of that date.  The RO denied his claims for 
service connection for bilateral hearing loss and for lateral 
femoral cutaneous neuropathy.  He appealed, including for 
higher initial ratings for the conditions that were service 
connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
But following an RO hearing in August 1999, he withdrew his 
claim for service connection for bilateral hearing loss.



A January 2000 Hearing Officer's decision granted service 
connection for right meralgia paresthetica, lateral femoral 
cutaneous neuropathy, and assigned an initial noncompensable 
rating.  This was a complete grant of that benefit and, thus, 
that claim also is no longer before the Board since the 
veteran did not appeal either the rating or effective date 
assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from service 
connection issues).  As well, the RO increased the initial 20 
percent rating for residuals of the fracture of C2 to 40 
percent - with the same effective date as the prior rating, 
and increased the initial noncompensable rating for the scars 
on the neck and near the right eye to 10 percent - again 
with the same effective date as the prior rating.  The grant 
of these higher ratings, however, did not resolve these 
appeals because the veteran did not receive the highest 
possible ratings.  So these claims are still before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

An even more recent September 2000 RO decision granted 
service connection for post-concussion syndrome and assigned 
an initial 10 percent rating, also effective September 2, 
1998.  The veteran initiated a timely appeal through his 
representative by filing a notice of disagreement (NOD) in 
response to this decision; he is requesting a higher initial 
rating for this disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.201 (2004); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000) (an NOD need only consist of a writing 
that expresses disagreement with an RO decision).  And where, 
as here, an NOD has been filed and the RO has not issued a 
statement of the case (SOC), the claim must be remanded to 
the RO (rather than merely referred there) for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran also must be given an opportunity to perfect an 
appeal to the Board concerning this additional issue.  So 
this claim for an initial rating higher than 10 percent for 
the post-concussion syndrome will be remanded to the RO.  
This will occur via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part concerning this claim.



Also in that September 2000 decision, the prior grant of 
service connection for residuals of the C2 fracture was 
reclassified to encompass a fusion of C2-3.  As well, 
separate 10 percent ratings were assigned for scarring about 
the right eye (near the temple) and neck and for scars on the 
right and left side of the forehead, under Diagnostic Code 
(DC) DC 7800.

After receiving a July 2001 Advisory Opinion from VA's Acting 
Director of Compensation and Pension (C & P) Services, an 
August 2002 RO decision combined the 10 percent ratings for 
the scars on the neck and near the right eye (which were 
reclassified as scars on the right temple, forehead, and 
neck) to 20 percent, effective September 2, 1998.  And the 
service-connected residuals of the C2 fracture with fusion of 
C2-3 were reclassified to also encompass ankylosis at C6-7.

A February 2003 RO decision increased the 20 percent rating 
for these scars to 30 percent, but with a different effective 
date of September 20, 1999 (the date of a VA rating 
examination).  The RO also granted service connection for 
residuals of a whiplash injury of the neck, with trapezius 
spasm, and assigned an initial noncompensable rating 
representing muscle impairment from the injury in service 
that caused the C2 fracture.  The RO concluded a separate 
compensable rating was not warranted because there was no 
evidence that any disability involving the neck muscles had 
resulted in any impairment not already considered in the 
rating assigned for the service-connected cervical spine 
disorder and VA regulations prohibited a separate rating for 
injury of a muscle group that acts on an ankylosed joint.  
See 38 C.F.R. § 4.55(c) (2004).  

The veteran was scheduled for a travel Board hearing in June 
2005, but he did not report for his hearing.  He also has not 
since offered an explanation for his absence or requested to 
reschedule his hearing.  Accordingly, the Board will review 
his case as if he withdrew his hearing request.  See 38 
C.F.R. § 20.704(d) (2004).




FINDINGS OF FACT

1.  As to the residuals of the C2 fracture with C2-3 fusion 
and ankylosis of C6-7, there is no demonstrable deformity of 
a vertebral body; the veteran has never worn a jury mast; he 
has not had neuropathy of the upper extremities or 
intervertebral disc syndrome (IVDS); he has not been 
prescribed bedrest by a physician; and he does not have 
unfavorable ankylosis of his entire spine.

2.  The veteran has severe disfigurement from his multiple 
scars of the face and head and has three of eight 
characteristics of disfigurement, but he does not have 
complete or exceptionally repugnant deformity nor gross 
distortion or asymmetry of two facial features or paired sets 
of facial features.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 40 percent for residuals of a C2 fracture with C2-3 
fusion and ankylosis of C6-7.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5285, 5287 
(prior to September 23, 2002); Diagnostic Code 5243 
(effective as of September 23, 2002); Diagnostic Code 5293 
(prior to September 26, 2003); and Diagnostic Code 5241 
(effective as of September 26, 2003).

2.  The criteria are met for an initial 30 percent rating, 
but no higher, for the scars on the neck, forehead, and right 
temple for the period from September 2, 1998 until September 
19, 1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002).



3.  The criteria are not met, however, for a rating higher 
than 30 percent for these scars on and after September 20, 
1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002); 
and 4.118, Diagnostic Code 7800 (effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

This particular appeal stems from a December 1998 RO 
decision, which was prior to the enactment of the VCAA in 
November 2000.  It therefore stands to reason the RO could 
not have complied with a law that did not yet even exist when 
it issued that initial decision.  And as interpreted by 
VAOGCPREC 7-2004, the Pelegrini II Court did not hold that in 
these situations the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, VA need only ensure the 
veteran receives, or since has received, content-complying 
VCAA notice such that he is not unduly prejudiced.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication in 
December 1998, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Indeed, he had time to 
identify and/or submit additional supporting evidence after 
the February 1999 statement of the case (SOC), the January 
2000 Hearing Officer's decision and Supplement SOC (SSOC), 
and the more recently issued SSOCs in February and December 
2003 when the RO readjudicated his claims based on the 
additional evidence that had been received.  Moreover, the RO 
sent him a VCAA letter in February 2002 and gave him an 
opportunity to identify and/or submit additional supporting 
evidence in response.  So the timing of his VCAA notice 
was mere harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), where the Court held that, even if there was 
an error in the timing of the notice, i.e., the VCAA notice 
did not precede the initial RO adjudication, it could be 
effectively cured by affording the claimant a meaningful 
opportunity to participate in VA's claim processing such that 
the essential fairness of the adjudication is unaffected.  
Such is the case here.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC and 
SSOCs as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC/SSOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  
38 U.S.C.A. § 7104(c).  



Here, although the February 2002 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  This letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the appellant, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.

The veteran's service medical records (SMRs) are on file, as 
are the private clinical records concerning his treatment and 
evaluation on various occasions since service.  He also has 
been afforded several VA rating examinations during the 
appeal period, to obtain necessary medical opinions - 
including regarding the severity of his disabilities at 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also testified, along with his wife, at an August 
1999 RO hearing.  And during that proceeding, he submitted 
into evidence photographs of him taken during service, when 
he wore a "halo" after sustaining the injury to his 
cervical spine.  The more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so the current rating may accurately reflect the 
elements of disability present.

And as already alluded to, the veteran appealed the initial 
ratings assigned for his disabilities just after they were 
service connected.  So this, in turn, means the Board must 
consider whether his ratings should be "staged" to 
compensate him for times since filing his claims when his 
disabilities have been more severe than at others.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Entitlement to an Initial Rating Higher than 40 Percent for 
C2 Fracture Residuals with C2-3 Fusion and C6-7 Ankylosis

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  Other than IVDS under DC 5293, the criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old spinal criteria") were revised effective 
September 26, 2003 ("new spinal criteria"), at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.  

Generally, where, as here, there has been a change in the 
governing laws or regulations during the pendency of the 
appeal, the most favorable version to the veteran will be 
applied unless specifically indicated otherwise.  But the 
revised criteria cannot be applied prior to their effective 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  See, too, 
VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.



Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, in turn, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under 38 C.F.R. § 4.71a, DC 5290, a 30 percent rating was the 
highest evaluation assignable for severe limitation of motion 
of the cervical spine.

Under 38 C.F.R. § 4.71a, DC 5285, a 60 percent rating was 
warranted for residuals of a vertebral fracture without 
spinal cord involvement, but with abnormality requiring use 
of a neck brace (jury mast).  With spinal cord involvement, 
with the veteran being bedridden, or requiring the use of 
long leg braces, a 100 percent schedular rating was 
warranted.  In other cases, the rating was to be in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for a demonstrable vertebral 
deformity.

Under 38 C.F.R. § 4.71a, DC 5286, bony fixation (ankylosis) 
of the complete spine when in a favorable angle warranted a 
60 percent rating.  When in an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type), a 
100 percent schedular rating was warranted.  



Under 38 C.F.R. § 4.71a, DC 5287, ankylosis of the cervical 
spine in a favorable position warranted a 30 percent rating 
and when in an unfavorable position a 40 percent rating.

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), provided 
a maximum rating of 40 percent when the strain was severe 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when the veteran's symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination - assuming these factors are not already 
contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Here, the veteran had open reduction and internal fixation of 
the C2 fracture, 
but X-rays have never revealed the presence of a demonstrable 
vertebral deformity, including VA X-rays as recently as March 
2002.  Records from the William Backus Hospital reflect that 
in 2000 and 2001 injections of analgesic medication into 
trigger points provided some relief for his shoulders - but 
not for his neck.  He then had cervical facet joint 
injections followed by radiofrequency thermaocoagulation of 
the medial branches of the cervical facet joints for spasms 
in the cervical and trapezius areas, from the whiplash 
component of the initial injury.  



So although the veteran has severe limitation of motion and 
muscle spasm, this is already encompassed in his current 40 
percent rating, and an additional 10 percent cannot be added 
to this because there is no demonstrable vertebral deformity.  
Moreover, he has never worn a jury mast nor is there evidence 
of spinal cord involvement.

IVDS Criteria Prior September 23, 2002

Prior to the revisions on September 23, 2002, a 40 percent 
rating was warranted for severe IVDS manifested by recurring 
attacks with intermittent relief.  And 60 percent (the 
highest possible rating under this code) required pronounced 
IVDS manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as 
in effect prior to September 23, 2002).

In this case, despite repeated VA examinations over the 
years, there is no clinical evidence of IVDS.  Specifically, 
there is no clinical evidence of sensory or motor impairment 
of the upper extremities that would suggest symptoms of 
cervical IVDS.  

IVDS Criteria Since September 23, 2002

For the period prior to September 23, 2002, only the old 
rating criteria under DC 5293 may be applied, but either the 
old or the new rating criteria, whichever are most 
beneficial, will be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.



The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of September 
23, 2002, either preoperatively or postoperatively, one of 
two methods, whichever results in the higher rating, will be 
used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes is at 
least four weeks but less than six weeks during the past 
12 months a 40 percent rating is warranted.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

As noted above, there is no clinical evidence of IVDS, 
including no clinical evidence of sensory or motor impairment 
of the upper extremities that would represent symptoms of 
cervical IVDS.  Further, while the veteran has received 
treatment, including at the William Backus Hospital, no 
physician has also prescribed concurrent bedrest.  So it 
cannot be concluded that the veteran has had incapacitating 
episodes under the IVDS criteria in effect since September 
23, 2002.  



Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  

The new spinal rating criteria provide for a 10 percent 
evaluation in the case of a vertebral fracture with loss of 
50 percent or more of vertebral body height, alone, although 
with less loss an evaluation may be based on any specific 
disabling residuals, e.g., pain or limitation of motion.  68 
Fed. Reg. 51454, 51455 (August 27, 2003).

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  Unfavorable ankylosis is when 
the entire cervical spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more additional symptoms.  

Again, there is no radiological evidence of loss of 50 
percent or more, or in fact of any, loss of vertebral body 
height of any cervical vertebrae for the purpose of adding an 
additional 10 percent to the current 40 percent rating.  
Further, there is no ankylosis - favorable or unfavorable, 
of the entire spine, as required for the next higher 
schedular rating of 100 percent.  

In sum, the veteran does not meet the criteria for a rating 
higher than 40 percent for his cervical spine disability 
under any of the old or new rating criteria.  

Entitlement to an Initial Rating Higher than 20 Percent, as 
of September 2, 1998, for Scars on the Neck, Forehead, and 
Right Temple, and Entitlement to a Rating Higher than 30 
Percent Since September 20, 1999

On August 30, 2002, VA revised the rating criteria for 
determining the severity of disabilities involving the skin, 
including residual scars.  The veteran was notified of this 
change in the law in the February 2003 SSOC.



Under the criteria in effect prior to August 30, 2002, scars 
that were superficial, poorly nourished, with repeated 
ulceration or those that were superficial, tender, 
and painful on objective demonstration received a 10 percent 
evaluation.  38 C.F.R. § 4.118, DCs 7803 and 7804.  It also 
was permissible to rate the scars on the basis of limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 
7805.

Scars of the head, face or neck warranted a 10 percent rating 
when they were moderately disfiguring.  When severely 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating was warranted.  50 percent was warranted when there 
was a complete or exceptionally repugnant deformity on one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, DC 7800; effective prior 
to August 30, 2002. 

Under the new rating criteria that took effect on August 30, 
2002, Note 1 to Diagnostic Code 7800 provides for eight 
characteristics of disfigurement, for purposes of evaluation.  
These are:  (1) scar 5 or more inches (13 or more centimeters 
(cms.) in length; (2) scar at least one-quarter inch (.06 
cms.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square (sq.) inches 
(39 sq.cms.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six sq. inches (39 
cms.); (7) underlying soft tissue missing in an area 
exceeding six sq. inches (39 sq. cms.); (8) skin indurated 
and inflexible in an area exceeding six sq. inches (39 sq. 
cms.).  

A 30 percent rating is warranted for disfiguring scars of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted for disfiguring scars of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four (4) or five (5) 
characteristics of disfigurement.  38 C.F.R. § 4.188, DC 
7800; effective August 30, 2002.  

10 percent is the only and maximum rating for scars that are 
superficial and unstable.  38 C.F.R. § 4.118, DC 7803, 
effective August 30, 2002.  Note 1 to DC 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

10 percent is the only and maximum rating for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DC 7803, effective August 30, 2002.  Note 1 to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

Other scars (not covered in DCs 7800 through 7804) are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805, effective August 30, 2002.  

The veteran testified at his August 1999 RO hearing that the 
"halo" device he wore during service was affixed with 
screws into his skull and had to be readjusted, causing them 
to be placed in new positions - thereby causing additional 
scars about his head.  He submitted four color photographs 
into evidence at his hearing bearing this out, and private 
clinical records from 1996 and 1999.

The report of a September 1998 VA examination indicates the 
veteran had well-healed scars, 5 on the left side of his 
forehead and 4 on the right, which were round and measured 
from one to two centimeters in length.  A VA neurology 
examination in September 1999 found a well-healed laceration 
scar above and to the side of his right eye, along the 
temple.  



On VA dermatology examination in September 1999, there was an 
oblique linear, flat scar that was 5 cms. long on the right 
temple.  It was smooth and nontender, without any ulceration, 
breakdown, elevation, depression, significant loss of 
underlying tissue, inflammation, edema or keloid formation.  
This scar was, comparatively, light pink to white in color.  
There was a moderate degree of disfigurement as it extended 
down toward the lateral edge of the canthus of the right eye, 
but there was no obvious limitation of function from the 
scarring.  

On the lateral aspect of the right side of the veteran's 
forehead there were 3 round to oval, depressed, and tan scars 
measuring 1.2, 1.0, and 0.6 cms.  And on the left side of his 
forehead there were similarly round to oval depressed scars 
measuring 1.2 and 0.6 cms.  Some of these scars were tender, 
but all were smooth.  They were adherent to underlying tissue 
to a minimal degree, but there was no ulceration or breakdown 
of the skin.  There was some underlying tissue loss, causing 
a depressed appearance, but there was no inflammation, edema 
or keloid formation.  They were a light tan color and caused 
a moderate degree of disfigurement because of the location on 
the forehead.  

On the left temporal scalp, above the left ear, was a 1.2 cm. 
football shaped depressed scar that was minimally adherent, 
but smooth and nontender and without ulcers or skin 
breakdown.  It caused a moderate degree of underlying tissue 
loss, but there was no inflammation, edema or keloid 
formation.  It was tan in color, but caused no disfigurement 
because hair covered this area.  Above this scar was a 
smaller 0.6 cm. depressed scar on the left parietal scalp and 
on the right scalp was a larger 2.0 by 1.6 cm. depressed 
scar.  These scars had similar characteristics to the scars 
on the left temporal scalp, above the ear, and none were 
particularly tender to palpation or had any ulceration or 
breakdown.  



During the September 1999 VA dermatology examination it was 
noted the veteran complained that the depressed forehead 
scars became dry and irritated, and somewhat swollen, during 
the summer months.  For this he applied medication, which 
provided some relief.  He could only speculate that the 
cosmetic appearance of the visible scars might have caused 
him to lose some jobs in the past.  The examiner also 
commented that some scar revision might be helpful, 
particularly for the depressed oval and round scars on the 
veteran's forehead.  

The July 2001 Advisory Opinion from the Acting Director of 
VA's C & P Service, on the correct manner to rate the 
veteran's multiple scars of the forehead, indicates that 
despite the September 1999 VA examination and photographs of 
the veteran on file, the degree of disfigurement could not be 
properly assessed.  More recent VA examination and 
photographs were needed.  It was noted that he was then 
currently rated 10 percent for a residual operative scar on 
his neck and scar around his right eye, and had a separate 10 
percent rating for scars on his forehead.  However, DC 7800 
referred to disfiguring "scars of the head face and neck," 
indicating they should be rated together.  Whether a higher 
rating for painful scars under DC 7804 could be assigned 
would depend on examination findings.  

On VA dermatology examination in March 2002 the veteran's 
claims file was reviewed.  He did not complain that any of 
his residual scars were painful, but he did complain of 
frequent itching and irritation of them.  He said he did not 
apply creams or medications to alleviate his symptoms.  On 
his right temple there was a flat, whitish scar that was 
approximately 4.5 cms. long and without keloid formation; but 
it was attached to underlying tissue.  There was no 
ulceration, breakdown, or depression or tissue loss.  The 
scar was hyperpigmented and extended downward at the lateral 
edge of the canthus of the right eye.  

On the lateral aspect of the right side of the veteran's 
forehead there were 3 small, round, tan-colored, depressed 
scars measuring 1.0, 1.0, and 0.5 cms.  These were attached 
to the underlying tissue and were hyperpigmented, but without 
breakdown or ulceration, and were depressed approximately 
0.25 cms., but without keloid formation or inflammation.  

On the left side of the forehead there were 2 round, 
depressed cars of about 1.0 and 0.5 cms. and which were 
hyperpigmented, but without keloid formation, ulceration or 
infection.  

On the left temporal area, adjacent to the left ear, there 
was a depressed scar, 
oval-shaped, and about 1.2 cms. long.  It was covered by the 
scalp and was nontender and without keloid formation or 
inflammation.  It was hypopigmented, but this was difficult 
to differentiate due to the hair covering.  

All of the scars of the forehead had a significant degree of 
disfigurement.  There were 0.5 cm. and 2cm. by 0.5 cm. scars 
on the left and right, respectively, parietal areas that were 
depressed, but nontender to palpation and without infection, 
ulceration or keloid formation.  

The assessment of the March 2002 VA examiner was that there 
was obvious disfigurement from the veteran's multiple scars.  
The examiner discussed with the veteran whether the scars 
bothered him either physically or psychologically, and he 
denied any problems of appearance due to the scarring and 
reported that previously a physician had indicated that scar 
revision would not benefit him.  The examiner stated the 
scars did not impair the veteran's ability to be gainfully 
employed and, according to the veteran, his symptoms had been 
the same since he originally incurred the scars.  

In this case, none of the residual scars cause any functional 
impairment.  

After the July 2001 Advisory Opinion indicated that only a 
single rating should be assigned under DC 7800, the 20 
percent rating appears to have been assigned by the rating 
decision in August 2002 on the basis of combining the 
separate 10 percent ratings for the scarring on the right eye 
(near the temple) and neck and for the scars on the right and 
left side of the forehead, which previously had been assigned 
under DC 7800 by rating decision in September 2000.  



DC 7800, however, as it was prior to August 30, 2002, did not 
provide a 20 percent disability rating.  Rather, it provided 
compensable ratings of 10 percent, 30 percent, and 50 
percent.  This is considered with the evidence demonstrating 
there has been essentially no change in the characteristics 
or symptoms of the numerous visible scars since their 
inception.  So they essentially were the same even prior to 
the September 20, 1999, VA dermatology examination.  And 
consider this together with the fact that multiple groups of 
the veteran's scars of the face and head have been described 
as moderately disfiguring.  

So although the veteran is unsure whether any resultant 
disfigurement may have caused him to lose jobs (he was unable 
to speculate on this), the Board concludes the overall 
disability from his scarring more closely approximates severe 
disfigurement under DC 7800.  And as in effect prior to 
August 30, 2002, this warrants a higher 30 percent rating.

The scarring is not, however, shown to have caused complete 
or exceptionally repugnant disfigurement or deformity that 
would warrant the next higher rating of 50 percent under DC 
7800 - as it existed prior to August 30, 2002.

Similarly, under the new criteria that took effect on August 
30, 2002, the veteran has three out of eight of the 
characteristics of disfigurement under Note 1 to DC 7800.  
Specifically, he has scarring of at least one-quarter inch 
(0.6 cms.), depression of scars, and adherence to underlying 
tissue.  But he does not have scaring of 5 or more inches in 
length, pigmentation abnormality, texture abnormality, 
induration or inflexibility of scarring, or missing 
underlying tissue to the extent required under Note 1 to DC 
7800.  Moreover, he does not have either gross distortion or 
asymmetry of two facial features or paired sets of facial 
features.  Accordingly, he cannot receive a 50 percent rating 
under either the old or new rating standards.



Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disabilities 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  
The governing norm in these type cases are indications there 
has been "marked" interference with employment (meaning 
over and beyond that contemplated by the ratings currently 
assigned), or the need for frequent hospitalization to treat 
the conditions at issue.  As mentioned, even the veteran 
did not know whether his disabilities have adversely affected 
his earning potential.  And he has not been frequently 
hospitalized for treatment of them.  Nearly all of his 
treatment and evaluation has been on an outpatient basis, 
instead.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but not to the 
levels that would require extra-schedular consideration since 
these provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an initial rating higher than 40 percent for 
residuals of the C2 fracture with fusion of C2-3 and 
ankylosis of C6-7 is denied.

A higher 30 percent rating is granted for the scars on the 
neck, forehead, and right temple from September 2, 1998, to 
September 19, 1999, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 30 percent for these 
scars, on and after September 20, 1999, is denied.




REMAND

The veteran was notified in a September 2000 letter of an RO 
decision that month granting service connection for post-
concussion syndrome and assigning an initial 10 percent 
rating.  In February 2001, in response, his representative 
filed an NOD alleging that a higher initial rating of 30 
percent should be assigned.  The RO, however, has not 
provided the veteran an SOC or given him an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by filing a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  So this claim must be remanded 
to the RO, rather than merely referred there, for this 
opportunity.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  See also 
38 C.F.R. § 20.200.

Accordingly, this claim is remanded to the RO (via the AMC) 
for the following:

Send the veteran an SOC concerning his claim for an 
initial rating higher than 10 percent for his post-
concussion syndrome.  Advise him that he still 
needs to file a timely substantive appeal (VA Form 
9 or equivalent statement), in response to the SOC, 
to have the Board adjudicate this additional claim.  
If, and only if, he perfects an appeal to the Board 
concerning this additional issue should this claim 
be returned to the Board for further appellate 
consideration.

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted on this claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


